DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Claims 1-49 and 62-63 have been cancelled.  Claims 64-65 have been newly added.  
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-51, 53-55, 58, 61, and 64-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 13, 14, 16, 24, 30, and 32, of copending Application No. 16/617,846. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to polypeptides that comprise at least one ISVD that binds MMP13, pharmaceutical compositions, and methods of prevention/treatment for arthritis disorders.  Osteoarthritis and rheumatoid arthritis (i.e. diseases or disorders affecting cartilage in joints) are recited in co-pending claim 30 and instant claims 64-65 (and encompassed by instant claim 61).  The polypeptides of the co-pending claims have at least one ISVD that binds MMP13 (see co-pending claim 1), and at least one or two ISVDs that bind aggrecan.  Co-pending CDR sequences of SEQ ID NOS: 8, 10, and 12 in co-pending claim 1 correspond to instant CDR sequences of SEQ ID NOS: 27, 42, and 56, respectively.  See also co-pending SEQ ID NO: 2 recited in co-pending claim 4.  Absent evidence to the contrary, the polypeptides of the co-pending application would inherently possess the functions of instant claims 51 and 53-54 as they meet the structural limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has acknowledged this rejection, has not provided any argument traversing the rejection, and has not filed a properly executed terminal disclaimer.

Claims 50 and 59-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 13, 14, 16, 24, 30, and 32, of copending Application No. 16/617,846 in view of Baumeister et al. (U.S. Patent Application Publication 2015/0050266).
The co-pending claims are directed to polypeptides that comprise at least one ISVD that binds MMP13.   Co-pending CDR sequences of SEQ ID NOS: 8, 10, and 12 correspond to instant CDR sequences of SEQ ID NOS: 27, 42, and 56, respectively.  See also co-pending SEQ ID NO: 2.  The co-pending claims do not recite an ISVD binding serum albumin of instant claim 59 or the C-terminal ending of instant claim 60.   
Baumeister et al. suggests adding C-terminal endings to polypeptides containing multiple ISVDs to reduce protein interference.  See at least abstract and claims 1-5.  Baumeister et al. also suggests including ISVDs that bind serum albumin in polypeptides containing multiple ISVDs in order to increase half-life of the protein. See at least paragraphs [0077-0078 and 0190].
It would have been obvious to add a C-terminal ending such as disclosed in claim 1 of Baumeister et al. to the polypeptide constructs of the co-pending claims in order to reduce protein interference.  It would also have been obvious to include an ISVD that binds serum albumin as suggested by Baumeister to the polypeptide constructs of the co-pending claims in order to increase half-life.  One would have been motivated to do so in order to improve the pharmaceutical characteristics of the polypeptides.
This is a provisional nonstatutory double patenting rejection.

Applicant has acknowledged this rejection, has not provided any argument traversing the rejection, and has not filed a properly executed terminal disclaimer.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61 and 64-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting cartilage degradation in the medial tibia by administering MMP13-CAP (SEQ ID NO: 192), does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 61 and 64-65 do not require any particular therapeutic outcome other than prevention.  That is, the therapeutic outcome required by “treatment” is not recited in the claim.
Example 6.9 and Figure 4 disclose results concerning inhibiting cartilage degradation in a rat medial meniscal tear (MMT) model by administering MMP13-CAP (SEQ ID NO: 192).  SEQ ID NO: 192 appears to contain one ISVD that binds MMP13 and two substantially identical ISVDs that bind aggrecan.
	Claim 61 is directed to method of treating or preventing any disease or disorder caused by aggrecan and/or collagen degradation in an individual by administering the polypeptide according to claim 50.  The specification does not specifically delineate what those diseases or disorders include or exclude.  Claim 64 specifies that the disease or disorder affects cartilage in joints.  Claim 65 recites the diseases osteoarthritis and rheumatoid arthritis.
	The specification defines “prevention and/or treatment” as not only preventing and/or treating the disease, but also generally comprises preventing the onset of the disease, slowing or reversing the progress of disease, preventing or slowing the onset of one or more symptoms associated with the disease, reducing and/or alleviating one or more symptoms associated with the disease, reducing the severity and/or the duration of the disease and/or of any symptoms associated therewith and/or preventing a further increase in the severity of the disease and/or of any symptoms associated therewith, preventing, reducing or reversing any physiological damage caused by the disease, and generally any pharmacological action that is beneficial to the patient being treated.
	The diseases or disorders recited in claim 61 and 64-65 include osteoarthritis and rheumatoid arthritis.  There is no evidence of record or reason to believe that administration of a polypeptide according to claim 50 would prevent any of this diseases or disorders or treat any or all of the symptoms as defined above.  At least for example, there is no evidence that administering a polypeptide according to claim 50 promotes cartilage formation.  At least for example, there is no evidence that administering a polypeptide according to claim 50 reverses or cures any joint damage caused by lumbar disk degeneration disease, spinal disc herniation, arthritis, and/or degenerative joint disease (i.e. diseases involving aggrecan and/or collagen degradation).  
	The MMT model of the specification is not an art accepted model for treatment of all diseases or symptoms embraced by the claims.  In addition, the example uses SEQ ID NO: 192 which has an ISVD that binds MMP13 and two ISVDs that bind aggrecan whereas the polypeptide of claim 50 is only required to contain an ISVD that binds MMP13.  That is, it would not have been expected to have any effect on aggrecan levels.  The results from this example cannot be extrapolated to predict therapeutic results for other polypeptides and diseases/disorders embraced by the claims.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	Example 6.9 using the MMT model and the single polypeptide of SEQ ID NO: 192 are not sufficient to support all of the therapeutic outcomes encompassed by claims 61 and 64-65 for all of the polypeptides embraced by claim 50.  The claims constitute undue experimentation.  The scope of claims 61 and 64-65 is not enabled.

	Applicant’s arguments are not persuasive.  The arguments do not address all of the therapeutic effects embraced by the claims, in particular prevention of all disorders recited in the claim.  The claims are not limited to reducing bone and cartilage destruction as argued on page 6 of the 5/10/2022 response.   The figures and tables pointed to by applicant do not show reversing or curing tissue/joint damage.  It is suggested that applicant amend the method claims to remove prevention and positively recite a specific therapeutic effect such as reducing cartilage destruction.

Claims 52, 56, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa